I think the judgment ought to be affirmed. By accepting the bill of exceptions with the court's qualification appellant is bound by it. Under the court's statement there was an utter lack of diligence to secure the attendance and testimony of this witness. Again, the record shows that the witness was a fugitive from justice and that the officers had been unable to apprehend him. Nor is there any reasonable showing that they would ever be able so to do. There must come a time in every case when it must be tried. Matters of this sort are wisely left to the sound discretion of the court. See Anderson v. State, 53 Tex. Crim. 341; Sims v. State, 45 S.W. Rep., 705; Sinclair v. State, 34 Tex.Crim. Rep.. Nor was there any error in respect to the other matter. Inquiry into controversies of the prosecuting witness with white women was utterly immaterial.